Case: 18-11165      Document: 00514934476         Page: 1    Date Filed: 04/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                    No. 18-11165
                                                                                   FILED
                                                                               April 29, 2019
                                 Conference Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GENE MEDINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:18-CR-29-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.

PER CURIAM: *
       The Federal Public Defender appointed to represent Gene Medina has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Medina has filed untimely responses, which we construe as a
motion for leave to file an out-of-time response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11165    Document: 00514934476    Page: 2   Date Filed: 04/29/2019


                                No. 18-11165

Medina’s responses. The record is not sufficiently developed to allow us to
make a fair evaluation of Medina’s claim of ineffective assistance of counsel;
we therefore decline to consider the claim without prejudice to collateral
review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). We
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, and counsel is excused from further responsibilities herein;
Medina’s motion for leave to file an out-of-time response is GRANTED; and
this APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2